 MID-STATE BEVERAGES INC.1135Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectlywiththe Board'sRegionalOffice,FourthFloor Citizens Building, 225 Main Street,Peoria, Illinois, TelephoneNo. 673-9283,if they haveany questions concerning this notice or compliance with its provisions.Mid-State Beverages Inc.andLocal Union 263, Beer Drivers,Brewery,Soft Drink and Maintenance Workers, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers, of America.Case No. 3-CA-2384. June 21, 1965DECISION AND ORDEROn March 24, 1965, Trial Examiner Owsley Vose issued his Decisionin the above-entitled proceeding, finding that Respondent had engagedin and was engagingin certain unfair labor practices and recommend-ing that itceaseand desist therefrom and take certain affirmativeaction, asset forth in the attached Trial Examiner's Decision.There-after, Respondent filed exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions thereto, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Mid-State Beverages Inc., Elmira,New York, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order, as somodified :1.Substitute the following as paragraph 1(b) of the Trial Exam-iner's Recommended Order :"(b) T'Zreatening to sell its business or to engage in other reprisalsbecause of the employees' affiliation with the Union, coercively polling3mployees as to their union adherence, coercively questioning employ-ees regarding union matters, offering benefits to employees to inducethem to renounce the Union, coercively enlisting employees' assistance153 NLRB No. 14. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDin inducing others to repudiate the Union, coercively assisting employ-ees in effecting their withdrawal from the Union, and coercively ques-tioning employees concerning information given agents of the NationalLabor Relations Board."2.Substitute the following as the second indented paragraph of theAppendix attached to the Trial Examiner's Decision :WE, WILL NOT threaten employees to sell the plant or to engage inother reprisals because of their union sympathies or activities,coercively poll employees as to their union adherence, coercivelyquestion employees about union matters, offer benefits to employ-ees to induce them to renounce union affiliation, coercively enlistemployees' assistance in inducing others to repudiate the Union,assist employees in effecting their, withdrawal from the Union ina coercive manner, or coercively question employees concerninginformation given agents of the National Labor Relations Board.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, heard before TrialExaminerOwsleyVose in Elmira,New York, onOctober 15,1964, pursuant to charges filed the preceding June, 18 andAugust 4and a complaintissued August 7, 1964, presents questionsas to whether the Respond-ent engaged in acts of interference,restraint, and coercion in violation of Section8(a)(1) of the Act and whetherthe Respondent refused to bargain collectively inviolationof Section8(a) (5) of the National Labor Relations Act.'Upon the entirerecord, includingmy observationof the witnesses,and after dueconsideration of the briefsfiled by the General Counseland the Respondent, I makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, is engaged at Elmira, New York, inthe wholesale distribution of beer.During the year preceding the issuance of thecomplaint the Respondent purchased from out-of-State sources and had shippeddirectly to its warehouse in Elmira more than $50,000 worth of beer.Upon thesefacts, I find, as the Respondent admits, that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDLocal Union 263, Beer Drivers, Brewery, Soft Drink and Maintenance Workers,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, herein called the Union, is a labor organization within themeaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Union's majoritystatus inthe appropriate unitThe complaint alleges, and the Respondent's answer admits, that the unit stated'below constitutes an appropriate unit for the purposes of collective bargaining withinthe meaning- I Section 9(b) of the Act.All drivers, helpers, and warehousemen employed by Respondent at its warehouse,exclusive of office clerical employees, guaids, professional employees, and super-v'sors, as defined in the Act.1It appearing proper and no objection having been filed thereto, the General Counsel'smotion to correct the record is hereby granted MID-STATE BEVERAGES INC.137At the time of the events involved in this case, the Respondent had six employeesin the above-stated appropriate unit.Five of these six employees in this unit signedapplications for membership in the Union and paid the required $5 initiation fee ata meeting with Anthony Ferro, secretary and business manager of the Union, whichwas held in Gulka's restaurant in Elmira on the evening of June 4, 1964. The sixthemployee, Robert Bennett, signed an application for membership and paid his $5initiation fee when he came in from his run the next afternoon.The applicationblanks signed by the six men contained the following provision:In so doing [making application for membership], I authorize this union tobargain with my employer for conditions, hours, wages, etc.The Respondent, while not disputing the fact that all six men in the unit hadsigned the application blanks mentioned above, contends that these bargainingauthorizations were not valid authorizations because they were executed while themen were under the influence of liquor, having been signed after the men had. beensitting around drinking beer for about 2 hours.The testimony of the Respondent'switnesses as to the number of bottles of beer consumed during the evening rangesup to 12 bottles per person.Witnesses for the General Counsel give a lower-figure.Fortunately, it is unnecessary for me to resolve the conflicting testimony in thisregard, for, as found below, all six employees affirmed their adherence to the Unionwhen summoned to the Respondent's office the following afternoon.For thisreason, the Respondent's contention that the signed application blanks cannot berelied upon as valid bargaining authorizations is rejected.Upon all of the facts Ifind that a majority of the Respondent's employees in the above-stated appropriateunit validly authorized the Union to act as their collective-bargaining representativewhen they signed the application blanks on the evening of June 4, 1964.B. Respondent's interference, restraint, and coercion and its refusalto bargain collectively with the Union1.Sequence of eventsa.The Union's request to bargain; the Respondent's polling of the employeesconcerning their union sympathies; related eventsAs found above, five out of the six employees in the appropriate bargaining unitauthorized the Union to act as their exclusive collective-bargaining representative onthe evening of June 4, 1964. The next morning the Union sent the following tele-gram to the Respondent:BE ADVISED THAT THIS LOCAL UNION BEER DRIVERS LOCAL 263AND AFFILIATE OF THE TEAMSTERS INTERNATIONAL ISTHE REP-RESENTATIVE OF YOUR DRIVERS, HELPERS AND WAREHOUSEMENWE ARE DESIROUS OF MEETING WITH YOU ON TUESDAY OR WED-NESDAY OF NEXT WEEK JUNE 9TH OR 10TH TO DISCUSS THE TERMSOF A UNION CONTRACT PLS LET ME HEAR FROM YOU TELEPHONEOR TELEGRAPH REGARDING THE DAY TIME AND PLACE OF AMEETING.ANTHONY FERRO SECY 726 FIRST BANKBLDG PHONE UTICA NY RA 40212Cecil Richmond, one of the owners of the Respondent, received this telegram at11.30 a.m. on Friday, June 5.That afternoon, after Robert Bennett had completed his run for the day he wentinto the office to take in his bills.The office at that time was a single room, 15 by20 feet in size.While he was in the office-on this'occasion, Bennett overheard thefollowing conversation between Cecil Richmond (frequently referred to in the recordas "Cece") and his brother Donald, the principal owners and managers of theRespondent's business:-Statements were made to the effect it was too bad that they hadn't finished thewarehouse.That is the thanks that they got for going ahead with it.Also thatitwouldn't-Cece, I believe, mentioned the fact that it wouldn't be hard tosell aijd Don said if he, was 25 years younger, he did think he would go ahead,but not as it was.2-2 This finding is based on Bennett's credited testimonyFor reasons set forth morefully below in connection with my discussion of Angle's testimony regarding a similarincident in the officeoccurringon the following Monday, I do not credit Cecil Richmond'sgeneral denial that he ever threatened employees, directly or indirectly, to sell the busi-ness if theemployeesremained membersof the Union. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDThat same afternoon, Friday, June 5, Earl Wade, the office manager notified Ben-nett and the other employees who arrived back at the warehouse early that day thatCecil Richmond wanted to have a meeting with the employees and requested themto wait until all the men had returned from their runs.Between 5 and 6 p.m. thatday all six employees were summoned to the office where they found both Cecil andDonald Richmond.As Howard Whitworth credibly testified, the following thenoccurred:Cece said that he had this telegram from the Union, and I think he said thatwe were probably all aware of what it was; we probably knew what it was.Then if I recall right, he had a piece of paper in his hand and then he polledthe drivers individually-asked us individually.He asked us if we were for this and asked each one of us and we answered"yes."He made a mark on his paper and just said, "uh huh," or somethinglike that, and I do recall when he got to Hank and Wilbur, he made a remark,"Well, they were the younger men; they probably had to go along with theolder men."Then after that, he asked if we had had an election and I startedto interject that I didn't think it was necessary and that is all the further I got.Cece said, "I don't want anyout of you."Cecil Richmond's testimony is to substantially the same effect, except that he wasnot questioned about making the statement last-above quoted.Richmond testifiedthat he wrote "yes" down on the list in his hand as each man answered.On the following morning, Saturday, June 6, Cecil Richmond came up to HowardWhitworth as he was working the warehouse and the following conversation occurred,as Whitworth credibly testified:Cece came here.He was coming by and came over that way ... and ... saidsomething about . . . he didn't understand how we could do it; that it wasn'tso much what we did-joining-it was the underhanded way it was done andso forth.He was hurt about that, and that why didn't somebody come to himabout it and I said that I honestly felt that if anybody had come to Cece andmentioned Union to him that he would have fired him.... Cece said, "Well,"maybe, that he doesn't think that he would have, but maybe he could understandme feeling that way and then he said something to the effect, "Well, maybe Iam in the wrong business and Don had a couple of offers to go back with theball team," and maybe he ought to sell the whole thing and give it up. I said,well, I didn't think it was as bad as it looked. I felt that maybe it might workout to the mutual benefit of management and labor.3About 12:30 p.m. that day, Saturday, June 6, Wilbur Angle went into the officeand overheard conversation between Cecil Richmond and Michael Stansfield whichwas similar, in part, to Richmond's conversation with Whitworth.As Angle crediblytestified:Mike was leaning against a safe there and Cece was sitting at the desk.Hewas asking Mike why didn't he come to him first.He shouldn't have went behindhis back.And then Mike commented if we had went to him and mentionedsomething about a Union, somebody would have gotten fired,. because somebodymentioned about this Union before; they said at work apparently, and he wasalmost fired, I understand, I don't know; that is just what I hear, but that is allthat was said there.b.Events of the week of June 8In response to Business Manager Ferro's telegram requesting that the Respondentmeet with him Tuesday or Wednesday to commence bargaining negotiations, CecilRichmond called Ferro on Monday, June 8, and acknowledged receiving the telegramand said that he could not meet with Ferro as requested for the reason that his attorneywas ill, but offered to meet with Ferro within a week or sooner. Ferro urged Rich-mond to try to get another lawyer, and said that the men were "worried about theirjobs" and that consequently he wanted a meeting as soon as possible.Richmondpromised to call Ferro back later.Ferro said to Richmond, "I hope you are nottrying to pull something on us."Richmond assured Ferro, "No, no, don't worry9 Cecil Richmond did not deny having a conversation with Whitworth on this occasion.I do not credit Cecil Richmond's general testimony that he never mentioned selling thebusiness.See footnote 4, below. MID-STATE BEVERAGES INC.139about that.Nothing will be pulled. I will call you back."When Richmond calledFerro back later that day he tentatively proposed a meeting on June 15. By mutualagreement this meeting was postponed until June 16.When Angle went into the office after completing his run on June 8, he overhearda conversation between Cecil and his brother, Donald Richmond.As found above,the office is a small room, 15 by 20 feet, and unless several conversations are goingon simultaneously it is difficult for one not to hear what others are saying in the room.According to Angle's credited testimony, Cecil and Donald were sitting at the desk"talking back and forth how the guys went behind their back and shouldn't havedone it."Cecil Richmond mentioned that it "was only common decency" for themen "to [have] come to them first ... [and] talk to them about . . . the Union." Atanother point in the conversation with his brother, Donald, Cecil Richmond statedthat it "was a dirty deal.He was going to sell the business if he could get outof it." 4Under all the circumstances, I find that Cecil Richmond deliberately made theremark about selling the business within Angle's hearing in order to convey toAngle his vigorous objections to the men's choosing the Union as bargaining agent.I reach the same conclusion regarding the similar incident testified to by RobertBennett which is discussed above.That evening employees Grondski, Sargent, and Stansfield had a discussion aboutthe advisability of continuing their affiliation with the Union.This was the thirdsuch discussion to take place among employees since Richmond had summoned themen to the office on Friday, June 5, and polled them as to their union sympathies.The first took place immediately after the June 5 polling of the employees in theoffice, when Grondski suggested to Angle that perhaps they had made a mistake insigning up for the Union.Angle agreed.The next night Grondski had a few drinksafter work with Whitworth, Sargent, and Stansfield.After Whitworth left, the threeremaining employees discussed whether they had made a mistake in joining theUnion.They decided to discuss the matter further on the following Monday.Whenthe subject was again brought up on Monday, one of the three had changed his mindand would not go along with the proposal that they abandon the Union. So, asGrondski testified, "... that left us hanging" and the men were undecided as to whatto do.The next day, Tuesday, June 9, or the following day, Cecil Richmond had a con-versation with Angle in the warehouse after work.Richmond asked Angle "why[he] wanted the Union" and "why he didn't come to him in the first place and talk* Cecil Richmond was not specifically questioned about this incident and Donald Rfch-mond was not called as a witness.Cecil Richmond's only testimony possibly relating tothis incident is as follows:Q. Now Mr. Richmond, did you ever threaten your employees directly or indirectly?A. Never.Q. I am facing you with this specific question now, to discontinue your business orto drop your business or to get out of the business or to sell it if any of them or allof them remain members of the Union or give any support to the Union?A. No, sir.Q.Had you ever informed any of the employees that you were considering sellingthe business?A. No, because we never have-we have never given it a thought.Various circumstancesimpel me to reject Cecil Richmond's testimony above quoted andto credit Angle's testimony set forth in the text above.Not only did Bennett testify thatbe had overheard a similar conversation between Cecil and Donald Richmond, but Whit-worth testified that Cecil Richmond told him directly, in a conversation in which Rich-mond complainedabout the employees "underhanded" action in joining the Union, that"maybe he ought to sell the whole thing and give it up." That Cecil Richmond stronglydisapproved of the employees affiliation with the Union is evident from his entire conductin this casecommencing with his crude rebuke to Whitworth, when Whitworth, afterRichmondpolled all six employees as to their union sympathies, sought to defend theemployees' right to bargain through the Union without an election.Making such a re-mark aswas attributed to him by Angle with the intention of having it overheard byAngle would be consistent with Richmond's other actions in this case.At the time of thehearing Angle had quit the Company's employ to accept another job and had no reasonto favor either the Respondent or the General Counsel in his testimony. If anything, heleaned towardsthe Respondent's view of the case in his testimony. 140DECISIONS OF .NATIONAL LABOR RELATIONS BOARDto him about it."When Angle explained that he-was concerned about his pay andhad hesitated to come to him because he had just been given an increase in pay,Richmond stated, according to Angle, that "when we get in, the new warehouse, all[he, Angle] would have to do was to go to him [Richmond]." 5Angle, as he testified, talked to Richmond "quite' a bit" during the week of June 8.In one of these conversations, as Angle admitted, he told Richmond about the meet-ing at Gulka's restaurant and reported that he thought Whitworth was the instigatorof the union movement.Angle also told Richmond "about how much we had todrink" at the meeting.After work on Friday June 12, Grondski and Angle began a lengthy conversationwith Cecil Richmond about the Union on- the dock outside the warehouseTheconversation continued as the three men walked towards their cars in the parkinglotwhere Donald Richmond joined them. Both Richmonds expressed themselves"against" the Union.Grondski and Angle confided that they had decided that theywanted to get out of the Union. Cecil Richmond said that he was glad to hear itand requested the two men "to go along with Mike [Stansfield], whatever he did, goalong with him."Donald Richmond added "all we are asking is that you give us achance until we get to the new warehouse." `C. The Respondent's assistance to the men in drawing up theunion repudiation letter; subsequent eventsOn the following morning, Saturday, June 13, Stansfield approached Angle afterhe had come in from his run and said that "we were going to go in the office."Grondski and Sargent were in the office with Cecil. Richmond when Stansfield andAngle arrived.6Stansfield acted as spokesman for the men.He stated that the menhad decided that they did-not want the Union and asked Richmond "how they couldget out of the Union."Richmond suggested writing a letter to Union BusinessManager Ferro and "helped a little bit" with the phraseology. Stansfield thereuponwrote the following on a sheet of paper.June 13, 1964Dear Sir:-We the undersigned of Mid-State Beverage. do not want to berepresented by Beer Drivers Local 263.Stansfield then signed the letter and,Sargent, Angle, and Grondski thereafter signedin turn.Before the men signed the letter, Richmond declared, ". . . you won't regretthis.Things would be easier at the new warehouse. It would be shorter hours,you could move three trucks at one time."Robert Bennett and Howard Whitworth were the two employees who refused tojoin with the other four in abandoning the UnionWhen Bennett arrived at work onMonday, June 15, Cecil Richmond mentioned to Bennett "the fact that the otherfellows had changed their minds regarding the Union."Bennett replied that he"was going to stay with the Union until the whole matter was cleared up."As found above, a meeting between Cecil Richmond and Business Manager Ferrohad been scheduled for June 16On June 15 the Respondent's attorney sent atelegram to Ferro cancelling the meeting on the 16th without explanation. In itsbrief the Respondent states that the employer's refusal to meet with the Union onthis occasion was prompted by the Respondent's being informed on June 13, that"the majority of its employees did not want the Union and had been by their ownadmission, influenced by an excessive amount of alcohol."About the middle of July the Respondent moved into the new warehouse.Atthis time Stansfield, who had previously been a full-time driver, was placed incharge of the warehouse and also in charge of all of the men.Howard Whitworth,who previously had been working in the warehouse (but who had not been in chargeof all of the men) was assigned to driving duties.As indicated above, Whitworthwas one of the two employees who refused to go along with the movement torenounce the Union, and it was Whitworth whom Angle reported to Cecil Richmondas the instigator of the union movement.On either August 3 or August 10, Cecil Richmond questioned Wilbur Anglewhether a Labor Board investigator had been to see him.Angle answer, "Yes."Richmond then asked Angle what he had told the investigator. Bennett replied,"Nothing."5 Richmond testified that be merely said on this occasion, 'when Angle brought up thesubject of his pay, that, "you haven't said anything to me about a raise and we havenever turned any one down who deserved it" For reasons stated in footnote above, Icredit Angle's testimony quoted above.6 That morning the men had arranged to go in and talk to Richmond when they had allreturned from their runs. MID-STATE BEVERAGES INC.1412.Conclusions concerning the Respondent's unfair labor practicesa.The Respondent's threats to sell the businessAs found above, as soon as the Respondent received the Union's request to com-mence bargaining negotiations it embarked on a course of conduct the natural affectof which was to discourage the employee's from continuing their affiliation with theUnion.The incident of Friday June 5 involving Bennett's overhearing the conver-sation between Cecil Richmond and his brother, Donald, to the effect that "itwouldn't be hard to sell" the business was the Respondent's first move.TheRespondent repeated the same tactic with employee Angle the following Monday.Thus, after commenting to his brother about "how the guys went behind their backand shouldn't have done it," Cecil stated that he "was going to sell the business ifhe could get out of it."With employee Whitworth the Respondent was not so indi-rect.Cecil Richmond, after commenting to Whitworth on Saturday, June 6, aboutthe "underhanded" action of the employees in joining the Union suggested that"maybe [he was] in the wrong business . . . and maybe he ought to sell the wholething."Upon all of the facts of the case,? I find that Cecil Richmond engaged inthe above conversations with his brother about selling the business in the presenceof Bennett and Angle with the intention that they be overheard by Bennett andAngle, and that the normal tendency of such conversations was to interfere with,restrain, and coerce employees in the exercise of rights guaranteed in the Act.TheRespondent has violated Section 8(a)(1) of the Act by engaging in such conversa-tions under the circumstances of this case.Cecil Richmond's comment directly toWhitworth about selling the business constitutes a further violation of Section8 (a) (I) of the Act.b.The Respondent's polling of employeesasto their union sympathiesThe same day that the Respondent received from the Union the request thatRespondent open bargaining negotiations, Cecil Richmond summoned all of theemployees into the office where he polled each one as to whether he was in favorof the Union or not.After each employee affirmed his adherence to the Union,when Whitworth attempted to defend the employees' right to have the Union repre-sent them without an election, Richmond interrupted him in a crude and angrymanner which clearly revealed his disapproval of the outcome of his poll.While the Board has held that employer polling of employees as to their unionsympathies is permissible conduct under certain circumstances, the facts of this caseclearly establish that the Respondent's polling of employees is not within theseholdings.Under these holdings employer polling of employees as to their unionsympathies may not be deemed lawful unless it appears (1) that "the only purposewas to ascertain whether a union demanding recognition actually represented amajority, (2) that at the time the polling was engaged in the employer "communi-cated to the employees . . . assurances against reprisals," and (3) that the pollingwas carried on "in a background free from hostilities to unions."Frank Sullivanand Company,133 NLRB 726, 727;Burke Golf Equipment Corporation,127 NLRB241, 245.In this case there is no claim made that the only purpose of the Respondent'spolling of the employees was to ascertain whether the Union actually represented amajority.No assurances were given by Richmond that there would be no reprisalsagainst employees, regardless of how they voted.The Respondent's hostility to theUnion is evident from the Respondent's entire course of conduct in this case, includ-ing its veiled threats to sell the business which were made both before and after thepoll was conducted.Upon all of the facts of the case I find that the Respondentinterfered with, restrained, and coerced employees in the exercise of their Section 7rights by polling them concerning their union affiliation on Friday, June 5.7Among these facts are the following. The conversations were carried on in a relativelysmall room ; the subject matter of the conversations was not one which the managers ofa business would normally carry on within earshot of an employee unless they wanted itto be overheard, Cecil Richmond made a similar statement directly to Howard Whit-worth ; and the Respondent in various other ways openly demonstrated its opposition tothe employees affiliation with the Union and ultimately refused to bargain collectivelywith it. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDc.The Respondent's questioning of employees concerning union mattersand its promise of a benefitAs found above,between June 5 and 16,Cecil Richmondquestioned four of thesix employees in the appropriate unit,Whitworth,Stansfield,Angle, and Bennett, asto why they favoredthe Unionand why theyhad not come to him before joining.In the course of questioningWhitworth,as herein found,Richmond uttered a veiledthreat to sell the business because of the Union.When Richmond ascertained as a result of his questioningof Angle as to whyhe wanted a union that Angle's grievance concerned his wages,Richmond toldAngleto come to him after the Respondenthad movedinto the new warehouse.Upon the facts of this case,I find that Richmond intendedby this remarkto suggestto Angle thata wage increase was a definite possibility for him in the near future.Suchan offer of a benefit,made in the course of a conversationin which theemployeris complaining of the employees'selection of a union as a bargaining agent,unques-tionablyconstitutes interference,restraint,and coercion in violation of Section 8(a)(1) of the Act,and I so find.Underall the circumstances of this case,including the Respondent's veiled threatsto sell the business and its promise of a benefit toAngle, I find thatthe Respond-ent's questioning of thefouremployees had a coercive impact and constituted afurther violation of Section8 (a)( I) of the Act.d.The Respondent's othereffortsto inducethe employeesto repudiate the, UnionI have discussedCecil Richmond's veiled threatsto sell thebusiness because ofthe Union,his offer of a benefit toAngle, and hisquestioningof various employeesin the courseof which hecomplainedthat the employees had not come to him firstbefore affiliating with the Union.It is againstthe background of theseevents, thatRichmond's conducton June 12and 13must be evaluated.As found above, during a lengthy conversation with Angle and Grondski onJune 12, in which they ultimately revealed to the Richmonds that they had changedtheir minds about the Union, Cecil Richmond urged the two men "to go along withMike [Stansfield], whatever he did, go along with him."Thenextday after workStansfield rounded up Angle and took him to the office. There, Stansfield,as spokes-man for the four employees present, announced that they had decided that they didnot want the Union and asked how they couldget out ofthe Union.Cecil Richmondpromptlyresponded with the suggestionthatthe men write a letter to Business Man-agerFerro of theUnion,and Richmond aided in the wording of the letter ofresignation.Uponall of the facts of the case I findthat CecilRichmond enlisted Stansfield'sassistance in inducing the men to repudiate the Unionand that by thisconduct andby his assistance to the men whenthey soughthis advice regarding leaving theUnion,the Respondent has interferedwith,restrained,and coerced its employees inthe exercise of their self-organizationalrights, and has therebyfurther violated Sec-tion 8(a) (1) of the Act.MovieStar,Inc., et al.,145 NLRB 319.e.The Respondent's questioningof Angleabout his interviewwith a Board investigatorAs above stated,on either August 3 or 10 Cecil Richmond asked Angle whethera Labor Board investigator had been to see him,and then unsuccessfully sought tofind out the nature of the information which Angle had given the investigator.While the Respondent defends its action on this respect upon the grounds that Rich-mond was merely seeking to obtain information necessary to the preparation of itsdefense in this case,inmy opinion such an attempt to gain information concerningthe facts given the Board investigator exceeds permissible bounds.While Angleapparently refused to accede to Richmond's request for information, this may meanonly that Angle feared disclosing to Richmond what he had told the investigator.Permitting employersto pryinto such matters, in my opinion,tends to impairemployees'freedom to disclose to Board investigators relevant facts and therebyinterferes with their right to seek vindication of their rights under theAct.Henry I.Siegel Co., Inc. v. N.L.R.B.,328 F. 2d 25, 27 (C.A.2), Texas Industries, Inc., et al. v.N.L.R.B.,336 F. 2d 128, 131-134 (C.A.5), Surprenant Mfg. Co. v. N.L.R.B., 58LRRM 2484 decided February 27, 1965(C.A. 6).Accordingly,I find that Rich-mond's conduct in this regard further violated Section 8(a)(1) of the Act. MID-STATE BEVERAGES INC.143f.The Respondent's refusal to bargain collectivelyAs found above,on Friday,June 5, 1964,after five of the Respondent's sixemployees in the appropriate unit had signed union membership application blankscontaining express bargaining authorizations,theUnion sent a telegram to theRespondent asserting that it represented its drivers and requested the Respondentto meet with it early the following week to commence bargaining negotiations. TheRespondent immediately embarked on a course of conduct the natural tendency ofwhich was to destroy the Union'smajority.This course of conduct consisted ofveiled threats to sell the business because of the employees'affiliationwith theUnion,polling all of the employees on the question of their adherence to the Union,coercive questioning of employees about their union sympathies,and an offer of abenefit to one of the employees to induce him to renounce the Union,and assistingemployees in effecting their withdrawal from the Union.After engaging in thiscourse of conduct the Respondent canceled the bargaining conference scheduled forJune 16 without explanation and has not since met and bargained collectively withthe Union.While an employer who is motivated by a good-faith doubt as to a union'smajor-ity status may refuse to bargain collectively,when,however,"such refusal is due toa desire to gain time and to take action to dissipate the anion'smajority,the refusalis no longer justifiable and constitutes a violation of the duty to bargain set forth inSection 8(a) (5) of the Act."Joy Silk Mills,Inc. v.N.L.R.B.,185 F.2d 732, 741(C.A.D.C.),cert.denied,341 U.S. 914;The facts of this case bring it squarelywithin theJoy Silkdoctrine.Indeed, rarely will there be encountered a case callingmore strongly for the application of theJoy Silkdoctrine,for here the Respondentat the outset ascertained,by polling the employees individually,that each favoredrepresentation by the Union,and notwithstanding this knowledge embarked on acampaign to destroy the Union'smajority status.N.L.R.B.v. StowManufacturingCo., 217 F.2d 900,904-905(C.A. 2).On the facts of this case the Respondent'sviolation of Section 8(a) (5) of the Act is clear.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8 (a) (1) and (5) of the Act,my Recommended Order will providethat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Affirmatively,my Recommended Order will directthat the Respondent,upon request,bargain collectively with the Union, and in theevent an understanding is reached,embody such understanding in a signed agree-ment.The unfair labor practices herein found are such as to indicate an attitude ofopposition to the purposes of the Act generally.In these circumstances a broadcease-and-desist provision is necessary to effectuate the policies of the Act.CONCLUSIONS OF LAW1.All drivers,helpers, and warehousemenemployed bythe Respondent at itswarehouse,exclusive of office clerical employees,guards,professional employees,and supervisors,as defined in the Act,constitutea urit appropriatefor the purposeof collective bargaining within the meaning of Section9(b) of the Act.2.At all timessince June4, 1964,the Union has been,and now is,the exclusiverepresentative of all the employees in the appropriate unit, for the purpose of col-lective bargainingwithin themeaning of Section9(a) of the Act.3.By refusing on June5, 1964,and thereafter,to bargain collectively with theUnion concerning terms and conditions of employment the Respondent has engagedin unfair labor practiceswithin themeaning of Section 8(a)(5) and(1) of the Act.4.By threatening to sell its business because of the employees'affiliation withthe Union,by polling all of the employees as a group concerning their union adher-ence and questioning employees regarding union matters under the coercive cir-cumstances of this case, by promising a benefit to one of the employees,by coer-civelyassisting employees in effecting their withdrawal from the Union, and byquestionitan employee concerning information given a National Labor RelationsBoard investigator,the Respondent has interferedwith,restrained,and coerced itsemployees in the exercise of their rights under Secticn7 of the Act, thereby engag-ing in unfair labor practices within the meaning of Section 8(a)(1) of the Act. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the foregoing findings and conclusions and.the entire record,. and pursuantto Section 10(c) of the National Labor Relations Act, as amended, I hereby orderthat the Respondent, Mid-State Beverages, Inc., Elmira, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local Union 263, Beer Drivers, Brew-ery, Soft Drink and Maintenance Workers, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as the exclusive bargainingrepresentative of all drivers, helpers, and warehousemen employed by the Respond-ent at its warehouse, exclusive of office clerical employees, guards, professionalemployees, and supervisors, as defined in the Act.(b)Threatening to sell its business or to engage in other reprisals because of theemployees' affiliation with the Union, coercively polling employees as to their unionadherence, coercively questioning employees regarding union matters, offering bene-fits to employees to induce them to renounce the Union, coercively assisting employ-ees ineffecting their withdrawal from the Union, and questioning employees con-cerning information given agents of the National Labor Relations Board.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action which is necessary to effectuate the poli-ciesof the Act:(a)Upon request, bargain collectively with Local Union 263, Beer Drivers,Brewery, Soft Drink and Maintenance Workers, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, as the exclusive repre-sentative of all its employees in the aforesaid unit, and if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its place of business in Elmira, New York, copies of the attachednotice marked "Appendix." 8Copies of said notice, to be furnished by the RegionalDirector for Region 3, shall, after having been duly signed by the Respondent'srepresentative, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 3, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith .98In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".e In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Local Union 263, BeerDrivers, Brewery, Soft Drink and Maintenance Workers, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, asexclusive bargaining representative of all drivers, helpers, and warehousemenemployed at our warehouse, exclusive of office clerical employees, guards, pro-fessional employees, and supervisors, as defined in the Act. BORO MOTORS, INC.145WE WILL NOT threaten employees to sell the plant or to engage in otherreprisals because of their union sympathies or activities,coercively poll employ-ees as to their union adherence,coercively question employees about unionmatters, offer benefits to employees to induce them to renounce union affiliation,assist employees in effecting their withdrawal from the Union in a coercivemanner, coercively question employees concerning information given agents ofthe National Labor Relations Board.All our employees have the right to form, join, or assist any labor organization,or not to do so, and we will not in any manner interfere with, restrain,or coerceour employees in the exercise of these rights.MID-STATE BEVERAGES INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced, orcovered by any othermaterial.Employeesmay communicatedirectly withthe Board'sRegional Office,4th Floor,the 120 Building,120 DelawareAvenue, Buffalo, New York,TelephoneNo. 842-3100, if theyhave questions concerning this notice or compliance with its provisions.Boro Motors,Inc.andDistrictNo. 47,International Associationof Machinists,AFL-CIO.Case No. 22-CA-2117. June 21, 1965DECISION AND ORDEROn April 5, 1965, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Boro Motors, Inc., Metuchen, NewJersey, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, as so modified :153 NLRB No. 25.796-027-6C-vol. 153-11